DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10th, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9, 12-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US Publication No. 2016/0307647 -- "Morgan") in view of Zhang et al. (US Publication No. 2015/0294741 -- "Zhang").

Regarding claim 1, Morgan teaches A method, comprising: transmitting, by the memory device, a signal indicating the quantity of one or more repair elements that are available for the repair operation (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The quantity of repair elements for the repair operation may be determined and indicated by address data sent via signal, see Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register).
Morgan does not teach receiving, by a memory device, a command directing the memory device to indicate a quantity of one or more repair elements of the memory device that are available for a repair operation.
However, Zhang teaches receiving, by a memory device, a command directing the memory device to indicate a quantity of one or more repair elements of the memory device that are available for a repair operation; (Zhang paragraphs [0008-0009], Embodiments of the disclosure employ a computationally efficient method of selecting defective blocks and data columns in a NAND memory device such that the number of defective blocks that can be repaired is substantially optimized. The NAND memory device includes a plurality of blocks, each block having a plurality of data columns and redundant columns. Defective blocks and columns are identified. A defect map may be generated to lay out the locations of the defect columns in terms of column address and block address. For each defective block, a “weight of block” is derived and represents a ratio between the coverage of the defective block and the number of defective data columns within the block. “Coverage” of a particular block represents the number of the total defective blocks that would automatically (e.g., inherently) be repaired as a result of repairing the particular defective block if it is selected for repair. A defective block having the greatest weight of block may be selected for repair provided there are enough redundant columns available for substituting the defective columns in the block. According to one embodiment of the present disclosure, a method of repairing defects in an NAND memory device includes identifying defective blocks and defective data columns from the NAND memory device. The NAND memory device includes a plurality of blocks. Each block includes a plurality of data columns and a plurality of redundant columns. Each defective data column includes at least a defective memory cell, and each defective block includes at least a defective data column. The method further includes determining a select defective block in the NAND memory device based on a number of affected defective blocks that would be inherently repaired as a result of repairing the select defective block and based on a number of defective data columns in the select defective block. A number of defective/repair elements may be determined and indicated as available for repair by a command process, see Zhang paragraph [0033], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. Also see Zhang paragraph [0034]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan with those of Zhang. Zhang teaches a process used to locate and indicate a quantity of repair elements and as well as a corresponding mapping for later repair operations to be performed. This step is essential as it provides the memory system with the information detailing both the number of defective elements needing replacement, as well as the location thereof for execution and data movement (Zhang paragraph [0033-0034], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. FIG. 3 is a map illustrating the distribution and statistics of defective columns in the NAND device that are determined in an exemplary process in accordance with an embodiment of the present disclosure. The map shows the locations of defective columns in the NAND devices, statuses of the redundant columns, and several statistic parameters derived from the identified defective columns, including “Number of defective columns,” “Coverage of block,” “Weight of block,” and “remaining redundant columns.” Herein, the maps in FIG. 3-12 are presented to show the distribution and statistics of defective columns in the NAND device, but may not be generated or rendered as a visual representation for users. However, in some embodiments, a map as illustrated can be generated and rendered as a visual representation on a display device for users. The present disclosure is not limited by display format used to show the information that is determined in a column selection and repair process).

Regarding claim 2, Morgan in view of Zhang teaches The method of claim 1, wherein the memory device has a row-and-column architecture and the repair elements correspond to rows of the architecture of the memory device (Morgan paragraph [0028], In the context of this document, a group of commonly coupled memory cells may correspond to, for example, a “row” of memory cells (which is also sometimes referred to herein as a “row of memory”). The group of commonly coupled memory cells may alternatively correspond to a “column” of memory cells. Repairing a row of memory may refer to, for example, reassigning the address previously assigned to a defective row of memory to another row of memory. “Programming,” “enabling,” and “disabling” a redundant row may mean, for example, programming, enabling, or disabling a group of redundant memory cells. The memory device may be comprised of rows and columns, wherein the rows can replace the failed and then repaired elements, see Morgan paragraph [0021], Hybrid post package repair may occur in any memory device that includes memory cells, such as a memory device that includes a plurality of memory banks that each contains a memory array of memory cells. Each of the memory arrays may include portions (e.g., rows) of redundant memory cells that may be used to replace corresponding portions (e.g., rows) of memory cells that are deemed to be defective within each memory bank).

Regarding claim 3, Morgan in view of Zhang teaches The method of claim 1, wherein the memory device has a row-and-column architecture (Morgan paragraph [0028], In the context of this document, a group of commonly coupled memory cells may correspond to, for example, a “row” of memory cells (which is also sometimes referred to herein as a “row of memory”). The group of commonly coupled memory cells may alternatively correspond to a “column” of memory cells. Repairing a row of memory may refer to, for example, reassigning the address previously assigned to a defective row of memory to another row of memory. “Programming,” “enabling,” and “disabling” a redundant row may mean, for example, programming, enabling, or disabling a group of redundant memory cells) and the repair elements correspond to columns of the architecture of the memory device (Zhang paragraph [0005], A NAND flash device may also include redundant columns used for defect repair. For example, if a data column is determined to be defective during a manufacturing test, a repair process may be performed to disable the defective data column and activate a redundant column to replace it. In NAND flash devices, data is usually read/written on a page-wise basis, and erased on a block-wise basis. Therefore, even if only a fraction of memory cells in a block or page are defective, the entire block has to be declared as unusable until it is repaired. The columns of the memory structure may be utilized to perform repair operations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan with those of Zhang. Zhang teaches using a memory structure wherein the columns are the components designed to perform the repair operations for defective data elements. The process of using columns for repair as detailed in Zhang can result in faster processing and more efficient repair operations (Zhang paragraphs [0007-0008], It would be advantageous to provide a mechanism of selecting defective data columns for repair in NAND memory devices with improved computation efficiency and repair performance. Embodiments of the disclosure employ a computationally efficient method of selecting defective blocks and data columns in a NAND memory device such that the number of defective blocks that can be repaired is substantially optimized. The NAND memory device includes a plurality of blocks, each block having a plurality of data columns and redundant columns. Defective blocks and columns are identified. A defect map may be generated to lay out the locations of the defect columns in terms of column address and block address. For each defective block, a “weight of block” is derived and represents a ratio between the coverage of the defective block and the number of defective data columns within the block. “Coverage” of a particular block represents the number of the total defective blocks that would automatically (e.g., inherently) be repaired as a result of repairing the particular defective block if it is selected for repair. A defective block having the greatest weight of block may be selected for repair provided there are enough redundant columns available for substituting the defective columns in the block).

Regarding claim 9, Morgan in view of Zhang teaches The method of claim 1, further comprising: determining, by the memory device in response to receiving the command, the quantity of repair elements that are available for the repair operation (Zhang paragraph [0012], According to another embodiment of the present disclosure, a method of repairing defects in an NAND memory device includes identifying defective pages and defective data columns from the NAND memory device. The NAND memory device includes a plurality of blocks. Each block includes a plurality of pages, where each page includes a plurality of data columns and a plurality of redundant columns. Each defective data column includes at least a defective memory cell. Each defective page includes at least a defective data column. The method further includes determining a select defective page in the NAND memory device based on a number of affected defective pages that would be automatically selected for repair as a result of repairing the select defective page and based on a number of defective data columns in the select defective page; and repairing the select defective page by using redundant columns. Zhang explicitly teaches a process of sending a command to determine a quantity of defective elements that need to be repaired).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan with those of Zhang. Zhang teaches using a variety of methods such as receiving a command in order to determine a number of repair elements that need to be targeted by the repair operation. Knowing a more accurate number of elements/cells/pages that need to be repaired can greatly improve the decision making of the memory system by determining how the optimal way to perform the repair, such as whether a replacement process can be used, or if the quantity is too great, and redundant elements can no longer be used. Additionally, the system can use the repair elements to further determine vital information needing faster repair (Zhang paragraph [0011-0012], In each round of the repair selection process, weight values for remaining defective blocks are updated based on their remaining defective blocks. An updated weight value is determined based on a total number of remaining defective blocks that would be automatically repaired as a result of repairing the respective remaining defective block and a number of remaining defective data columns in the respective remaining defective block. Additional select defective blocks are then determined for repair based on their updated weight values. According to another embodiment of the present disclosure, a method of repairing defects in an NAND memory device includes identifying defective pages and defective data columns from the NAND memory device. The NAND memory device includes a plurality of blocks. Each block includes a plurality of pages, where each page includes a plurality of data columns and a plurality of redundant columns. Each defective data column includes at least a defective memory cell. Each defective page includes at least a defective data column. The method further includes determining a select defective page in the NAND memory device based on a number of affected defective pages that would be automatically selected for repair as a result of repairing the select defective page and based on a number of defective data columns in the select defective page; and repairing the select defective page by using redundant columns).

Regarding claim 12, Morgan in view of Zhang teaches The method of claim 1, further comprising: receiving, by the memory device, another command directing the memory device to perform the repair operation by applying a hard post-package repair (hPPR) technique using at least a portion of the quantity of repair elements that are available for the repair operation (Morgan paragraphs [0019-0020], Hybrid post package repair, which includes features of soft post package repair and post package repair that involves storing replacement address data in non-volatile memory, enables both fast repair (e.g., by virtue of using volatile memory) and persistent repair (e.g., by using non-volatile memory). As used herein, post package repair using volatile memory may be referred to as soft post package repair while post package repair using non-volatile memory may be referred to as hard post package repair. In certain embodiments, hybrid post package repair may be implemented by issuing a second post package repair command for initiation of hard post package repair after issuing a first post package repair command for initiation of soft post package repair for memory cells of a particular memory hank of the memory device. The timing between the issuance of the first post package repair command for soft post package repair and the second post package repair command for hard post package repair may be adjusted as desired for efficient implementation of post package repair commands. Hard post-package repair techniques may be used for the repair operation of the memory device).

Regarding claim 13, Morgan in view of Zhang teaches The method of claim 1, further comprising: receiving, by the memory device, another command directing the memory device to perform the repair operation by applying a soft post-package repair (sPPR) technique using at least a portion of the quantity of repair elements that are available for the repair operation (Morgan paragraph [0032-0033], Hybrid post package repair may include performing features of soft post package repair. For example, the control logic circuit 210 may receive a hybrid post package repair signal, such as a soft post package repair signal SPPR, and an activate signal Activate as inputs from the global control logic 106 (illustrated in FIG. 1) and generate a pulse signal Pulse and a hybrid post package repair pulse, such as a soft post package repair pulse SPPR Pulse. Both of these pulse signals may be asserted for a sufficient amount of time for volatile memory elements to capture data. Then, the control logic circuit 210 may de-assert these pulse signals after the data has been captured. The soft post package repair signal SPPR may be asserted to enter a soft post package repair mode of operation. When the memory bank 108B is operating in the soft post package repair mode, the activate signal Activate may be asserted when defective address data is programmed to the memory bank 108B. The control logic circuit 210 may assert the soft post package repair pulse SPPR Pulse responsive to the activate signal Activate being asserted when the memory bank 108B operates in the soft post package repair mode. The control logic circuit 210 may assert the pulse signal Pulse responsive to the activate signal Activate being asserted when the memory bank 108B operates in a mode of operation other than the soft post package repair mode. Similar to above, a soft post-package repair technique may also be used for repairing the defective elements of the memory device).

Regarding claim 14, Morgan teaches A memory device, comprising: a memory array; multiple repair elements corresponding to the memory array; and control circuitry coupled to the multiple repair elements and configured to: (Morgan paragraph [0029], FIG. 1 is a schematic block diagram illustrating a memory device 110 configured for hybrid post package repair, according to an embodiment. As illustrated, the memory device 110 includes a plurality of memory banks 108A-H. The illustrated memory device 110 includes eight memory banks 108A-H, although any suitable number of memory banks can be implemented in accordance with the principles and advantages discussed herein. Each of the memory banks 108A-H may include access logic 101 configured to control access to the memory cells of the memory banks 108A-H. The access logic 101 will be discussed in more detail in FIG. 2A below. Each of the memory banks 108A-H may be in communication with non-volatile memory 102, which might be an array of fuses and/or antifuses that is common to the memory banks. The non-volatile memory 102 may be configured to store address data identifying memory cells of each of the memory banks 108A-H. The non-volatile memory 102 may be connected with the mapping logic circuit 104 configured to program address data (as replacement address data) in the non-volatile memory 102. Each of the memory banks 108A-H may also be in communication with the global control logic 106. The global control logic 106 may coordinate hybrid post package repair by providing signals to the mapping logic circuit 104 and/or one or more of the memory banks 108A-H) transmit a signal indicating the quantity of repair elements that are available for the repair operation (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The quantity of repair elements for the repair operation may be determined and indicated by address data sent via signal, see Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register).
Morgan does not teach receive a command directing the memory device to indicate a quantity of repair elements of the multiple repair elements that are available for a repair operation of the memory array.
However, Zhang teaches receive a command directing the memory device to indicate a quantity of repair elements of the multiple repair elements that are available for a repair operation of the memory array; (Zhang paragraphs [0008-0009], Embodiments of the disclosure employ a computationally efficient method of selecting defective blocks and data columns in a NAND memory device such that the number of defective blocks that can be repaired is substantially optimized. The NAND memory device includes a plurality of blocks, each block having a plurality of data columns and redundant columns. Defective blocks and columns are identified. A defect map may be generated to lay out the locations of the defect columns in terms of column address and block address. For each defective block, a “weight of block” is derived and represents a ratio between the coverage of the defective block and the number of defective data columns within the block. “Coverage” of a particular block represents the number of the total defective blocks that would automatically (e.g., inherently) be repaired as a result of repairing the particular defective block if it is selected for repair. A defective block having the greatest weight of block may be selected for repair provided there are enough redundant columns available for substituting the defective columns in the block. According to one embodiment of the present disclosure, a method of repairing defects in an NAND memory device includes identifying defective blocks and defective data columns from the NAND memory device. The NAND memory device includes a plurality of blocks. Each block includes a plurality of data columns and a plurality of redundant columns. Each defective data column includes at least a defective memory cell, and each defective block includes at least a defective data column. The method further includes determining a select defective block in the NAND memory device based on a number of affected defective blocks that would be inherently repaired as a result of repairing the select defective block and based on a number of defective data columns in the select defective block. A number of defective/repair elements may be determined and indicated as available for repair by a command process, see Zhang paragraph [0033], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. Also see Zhang paragraph [0034]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan with those of Zhang. Zhang teaches a process used to locate and indicate a quantity of repair elements and as well as a corresponding mapping for later repair operations to be performed. This step is essential as it provides the memory system with the information detailing both the number of defective elements needing replacement, as well as the location thereof for execution and data movement (Zhang paragraph [0033-0034], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. FIG. 3 is a map illustrating the distribution and statistics of defective columns in the NAND device that are determined in an exemplary process in accordance with an embodiment of the present disclosure. The map shows the locations of defective columns in the NAND devices, statuses of the redundant columns, and several statistic parameters derived from the identified defective columns, including “Number of defective columns,” “Coverage of block,” “Weight of block,” and “remaining redundant columns.” Herein, the maps in FIG. 3-12 are presented to show the distribution and statistics of defective columns in the NAND device, but may not be generated or rendered as a visual representation for users. However, in some embodiments, a map as illustrated can be generated and rendered as a visual representation on a display device for users. The present disclosure is not limited by display format used to show the information that is determined in a column selection and repair process).

Regarding claim 15, Morgan in view of Zhang teaches The memory device of claim 14, wherein the memory array comprises dynamic random-access memory cells (Morgan paragraph [0005], Memory cells of memory devices such as dynamic random access memories (DRAMs), static RAMs (SRAMs), flash memories, or the like may experience defects leading to errors and/or failures. Memory cells can also fail to operate with sufficient speed, short enough latencies, or the like. In some cases, memory cells may be identified as defective (hereinafter “defective memory cells”) after the memory device (e.g., a memory chip) has been packaged, such as in cases where the memory cells were not detective before the packaging process. Examples of packaging include, but are not limited to, encapsulation by epoxy, ceramic packages, metal/glass packages, and the like. After a memory device has been packaged, the memory device may be tested to identify defective memory cells. Addresses mapped (e.g., assigned) to defective memory cells may be remapped (e.g., reassigned) to functional or otherwise more desirable memory cells (e.g., memory cells that have not been identified as defective) so that the memory device may still be effective or meet a desired operational characteristic).

Regarding claim 16, Morgan in view of Zhang teaches The memory device of claim 14, wherein the control circuitry comprises one or more flip flops configured to store the quantity of repair elements that are available for the repair operation (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The volatile memory may store the quantity of repair elements, which as described above, may be flip flop components).

Regarding claim 24, Morgan teaches A method, comprising: receiving, by the host device, a signal indicating the quantity of repair elements that are available for the repair operation (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The quantity of repair elements for the repair operation may be determined and indicated by address data sent via signal, see Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register). 
Morgan does not teach transmitting, by a host device, a command directing a memory device to indicate a quantity of repair elements of the memory device that are available for a repair operation.
However, Zhang teaches transmitting, by a host device, a command directing a memory device to indicate a quantity of repair elements of the memory device that are available for a repair operation; (Zhang paragraphs [0008-0009], Embodiments of the disclosure employ a computationally efficient method of selecting defective blocks and data columns in a NAND memory device such that the number of defective blocks that can be repaired is substantially optimized. The NAND memory device includes a plurality of blocks, each block having a plurality of data columns and redundant columns. Defective blocks and columns are identified. A defect map may be generated to lay out the locations of the defect columns in terms of column address and block address. For each defective block, a “weight of block” is derived and represents a ratio between the coverage of the defective block and the number of defective data columns within the block. “Coverage” of a particular block represents the number of the total defective blocks that would automatically (e.g., inherently) be repaired as a result of repairing the particular defective block if it is selected for repair. The method further includes determining a select defective block in the NAND memory device based on a number of affected defective blocks that would be inherently repaired as a result of repairing the select defective block and based on a number of defective data columns in the select defective block. A number of defective/repair elements may be determined and indicated as available for repair by a command process, see Zhang paragraph [0033], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. Also see Zhang paragraph [0034]. Note that the command process for determining repair elements may be initialized via a host (i.e., client), see Zhang paragraph [0029], It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise as apparent from the following discussions, it is appreciated that throughout the present invention, discussions utilizing terms such as “processing” or “accessing” or “executing” or “storing” or “rendering” or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories and other computer readable media into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or client devices. When a component appears in several embodiments, the use of the same reference numeral signifies that the component is the same component as illustrated in the original embodiment).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan with those of Zhang. Zhang teaches a process used to locate and indicate a quantity of repair elements and as well as a corresponding mapping for later repair operations to be performed. This step is essential as it provides the memory system with the information detailing both the number of defective elements needing replacement, as well as the location thereof for execution and data movement (Zhang paragraph [0033-0034], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. FIG. 3 is a map illustrating the distribution and statistics of defective columns in the NAND device that are determined in an exemplary process in accordance with an embodiment of the present disclosure. The map shows the locations of defective columns in the NAND devices, statuses of the redundant columns, and several statistic parameters derived from the identified defective columns, including “Number of defective columns,” “Coverage of block,” “Weight of block,” and “remaining redundant columns.” Herein, the maps in FIG. 3-12 are presented to show the distribution and statistics of defective columns in the NAND device, but may not be generated or rendered as a visual representation for users. However, in some embodiments, a map as illustrated can be generated and rendered as a visual representation on a display device for users. The present disclosure is not limited by display format used to show the information that is determined in a column selection and repair process).


Claim(s) 4, 17, 19-23, 26-27 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Zhang as applied to claim 1 above, and further in view of Suh et al. (US Publication No. 2020/0278802 -- "Suh").

Regarding claim 4, Morgan in view of Zhang in further view of Suh teaches The method of claim 1, further comprising: receiving a command to write a first set of operands to at least one register of the memory device (Suh paragraph [0035-0036], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. In some examples, the MRR command and the MRW command do not access the memory array 162. For example, operands written into or read from the mode register 170 are not written into or read from the memory array 162. The mode register 170 includes a WCK suspend register 171. The WCK suspend register 171 may be configured to store information of a data clock (WCK) suspend command. For example, the WCK suspend register 171 may be configure may store a value indicating whether the memory 150 supports or enables enhanced data clock WCK operations, such as the data clock (WCK) suspend command. Operands are written into the registers of the memory device in order to later execute given command functions).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 17, Morgan in view of Zhang in further view of Suh teaches The memory device of claim 14, further comprising: multiple registers coupled to the control circuitry, wherein the control circuitry is configured to read operands from or write operands to at least one register of the multiple registers (Suh paragraph [0035-0036], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. In some examples, the MRR command and the MRW command do not access the memory array 162. For example, operands written into or read from the mode register 170 are not written into or read from the memory array 162. The mode register 170 includes a WCK suspend register 171. The WCK suspend register 171 may be configured to store information of a data clock (WCK) suspend command. For example, the WCK suspend register 171 may be configure may store a value indicating whether the memory 150 supports or enables enhanced data clock WCK operations, such as the data clock (WCK) suspend command. Operands are written into the registers of the memory device in order to later execute given command functions).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 19, Morgan in view of Zhang in further view of Suh teaches The memory device of claim 17, wherein the at least one register comprises: a first portion configured to store a first set of operands that indicates at least a portion of the memory array; and a second portion configured to store a second set of operands (Suh paragraph [0035-0036], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. In some examples, the MRR command and the MRW command do not access the memory array 162. For example, operands written into or read from the mode register 170 are not written into or read from the memory array 162. The mode register 170 includes a WCK suspend register 171. The WCK suspend register 171 may be configured to store information of a data clock (WCK) suspend command. For example, the WCK suspend register 171 may be configure may store a value indicating whether the memory 150 supports or enables enhanced data clock WCK operations, such as the data clock (WCK) suspend command. Operands are written into the registers of the memory device in order to later execute given command functions) that indicates the quantity of repair elements that are available for the repair operation for the memory array (Zhang paragraph [0012], According to another embodiment of the present disclosure, a method of repairing defects in an NAND memory device includes identifying defective pages and defective data columns from the NAND memory device. The NAND memory device includes a plurality of blocks. Each block includes a plurality of pages, where each page includes a plurality of data columns and a plurality of redundant columns. Each defective data column includes at least a defective memory cell. Each defective page includes at least a defective data column. The method further includes determining a select defective page in the NAND memory device based on a number of affected defective pages that would be automatically selected for repair as a result of repairing the select defective page and based on a number of defective data columns in the select defective page; and repairing the select defective page by using redundant columns. Zhang explicitly teaches a process of sending a command to determine a quantity of defective elements that need to be repaired).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 20, Morgan in view of Zhang in further view of Suh teaches The memory device of claim 19, wherein the at least one register corresponds to a hard post-package repair (hPPR) resources mode register (Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register. The hybrid post package repair can modify the memory register components to be changed based on various information such as global control logic. The register component may be utilizing hPPR or sPPR techniques based on a variety of factors).

Regarding claim 21, Morgan in view of Zhang in further view of Suh teaches The memory device of claim 20, wherein the control circuitry is further configured to receive another command directing the memory device to perform the repair operation by applying a hard post-package repair (hPPR) technique using at least a portion of the quantity of repair elements that are available for the repair operation (Morgan paragraphs [0019-0020], Hybrid post package repair, which includes features of soft post package repair and post package repair that involves storing replacement address data in non-volatile memory, enables both fast repair (e.g., by virtue of using volatile memory) and persistent repair (e.g., by using non-volatile memory). As used herein, post package repair using volatile memory may be referred to as soft post package repair while post package repair using non-volatile memory may be referred to as hard post package repair. In certain embodiments, hybrid post package repair may be implemented by issuing a second post package repair command for initiation of hard post package repair after issuing a first post package repair command for initiation of soft post package repair for memory cells of a particular memory hank of the memory device. The timing between the issuance of the first post package repair command for soft post package repair and the second post package repair command for hard post package repair may be adjusted as desired for efficient implementation of post package repair commands. Hard post-package repair techniques may be used for the repair operation of the memory device).

Regarding claim 22, Morgan in view of Zhang in further view of Suh teaches The memory device of claim 19, wherein the at least one register corresponds to a soft post-package repair (sPPR) resources mode register (Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register. The hybrid post package repair can modify the memory register components to be changed based on various information such as global control logic. The register component may be utilizing hPPR or sPPR techniques based on a variety of factors).

Regarding claim 23, Morgan in view of Zhang in further view of Suh teaches The memory device of claim 22, wherein the control circuitry is further configured to receive a second command directing the memory device to perform the repair operation by applying a soft post-package repair (sPPR) technique using at least a portion of the quantity of repair elements that are available for the repair operation (Morgan paragraph [0032-0033], Hybrid post package repair may include performing features of soft post package repair. For example, the control logic circuit 210 may receive a hybrid post package repair signal, such as a soft post package repair signal SPPR, and an activate signal Activate as inputs from the global control logic 106 (illustrated in FIG. 1) and generate a pulse signal Pulse and a hybrid post package repair pulse, such as a soft post package repair pulse SPPR Pulse. Both of these pulse signals may be asserted for a sufficient amount of time for volatile memory elements to capture data. Then, the control logic circuit 210 may de-assert these pulse signals after the data has been captured. The soft post package repair signal SPPR may be asserted to enter a soft post package repair mode of operation. When the memory bank 108B is operating in the soft post package repair mode, the activate signal Activate may be asserted when defective address data is programmed to the memory bank 108B. The control logic circuit 210 may assert the soft post package repair pulse SPPR Pulse responsive to the activate signal Activate being asserted when the memory bank 108B operates in the soft post package repair mode. The control logic circuit 210 may assert the pulse signal Pulse responsive to the activate signal Activate being asserted when the memory bank 108B operates in a mode of operation other than the soft post package repair mode. Similar to above, a soft post-package repair technique may also be used for repairing the defective elements of the memory device).

Regarding claim 26, Morgan in view of Zhang in further view of Suh teaches The method of claim 24, further comprising: transmitting a command to write to a register of the memory device, the command including a first set of operands identifying a memory bank of the memory device (Suh paragraph [0035], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. The MRR command may be received for executing a mode register read) that corresponds to the quantity of repair elements (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The quantity of repair elements for the repair operation may be determined and indicated by address data sent via signal, see Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register).

 It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 27, Morgan in view of Zhang in further view of Suh teaches The method of claim 26, further comprising: transmitting a command to read from a register of the memory device, the command directing the memory device to transmit a second set of operands (Suh paragraph [0035], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. The MRR command may be received for executing a mode register read) that indicates the quantity of repair elements (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The quantity of repair elements for the repair operation may be determined and indicated by address data sent via signal, see Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 35, Morgan teaches A method, comprising: receiving, by a memory device, a command; (Morgan paragraph [0052], FIG. 3 is a flow diagram of an illustrative process of performing hybrid post package repair, according to an embodiment. The process 300 of hybrid post package repair may be implemented by the memory device 110 of FIG. 1, for example. In one embodiment, the process 300 is performed as part of a power up sequence of the memory device and/or in response to an instruction received by the global control logic 106. Any combination of the features of the process 300 may be embodied in code stored in a non-transitory computer readable storage. When executed, the code stored in non-transitory computer readable storage may cause some or all of any of the process 300 to be performed. It will be understood that any of the methods discussed herein may include greater or fewer operations and that the operations may be performed in any order, as appropriate. The memory device can receive operations or commands to perform various functions according to the control logic and operational code received) processing, by the memory device, the command to identify at least a portion of a memory array of the memory device; (Morgan paragraph [0005], Memory cells of memory devices such as dynamic random access memories (DRAMs), static RAMs (SRAMs), flash memories, or the like may experience defects leading to errors and/or failures. Memory cells can also fail to operate with sufficient speed, short enough latencies, or the like. In some cases, memory cells may be identified as defective (hereinafter “defective memory cells”) after the memory device (e.g., a memory chip) has been packaged, such as in cases where the memory cells were not detective before the packaging process. Examples of packaging include, but are not limited to, encapsulation by epoxy, ceramic packages, metal/glass packages, and the like. After a memory device has been packaged, the memory device may be tested to identify defective memory cells. Addresses mapped (e.g., assigned) to defective memory cells may be remapped (e.g., reassigned) to functional or otherwise more desirable memory cells (e.g., memory cells that have not been identified as defective) so that the memory device may still be effective or meet a desired operational characteristic. A portion of the memory device and memory array is identified and mapped corresponding to factors such as functionality or characteristics).
Morgan does not teach accessing, by the memory device, counting circuitry configured to indicate a quantity of one or more repair elements corresponding to the portion of the memory array that are available for a repair operation; and writing, by the memory device, a set of operands to at least one register of the memory device, the set of operands indicative of the quantity of one or more repair elements.
However, Zhang teaches accessing, by the memory device, counting circuitry configured to indicate a quantity of one or more repair elements corresponding to the portion of the memory array that are available for a repair operation; (Zhang paragraphs [0008-0009], Embodiments of the disclosure employ a computationally efficient method of selecting defective blocks and data columns in a NAND memory device such that the number of defective blocks that can be repaired is substantially optimized. The NAND memory device includes a plurality of blocks, each block having a plurality of data columns and redundant columns. Defective blocks and columns are identified. A defect map may be generated to lay out the locations of the defect columns in terms of column address and block address. For each defective block, a “weight of block” is derived and represents a ratio between the coverage of the defective block and the number of defective data columns within the block. “Coverage” of a particular block represents the number of the total defective blocks that would automatically (e.g., inherently) be repaired as a result of repairing the particular defective block if it is selected for repair. A defective block having the greatest weight of block may be selected for repair provided there are enough redundant columns available for substituting the defective columns in the block. According to one embodiment of the present disclosure, a method of repairing defects in an NAND memory device includes identifying defective blocks and defective data columns from the NAND memory device. The NAND memory device includes a plurality of blocks. Each block includes a plurality of data columns and a plurality of redundant columns. Each defective data column includes at least a defective memory cell, and each defective block includes at least a defective data column. The method further includes determining a select defective block in the NAND memory device based on a number of affected defective blocks that would be inherently repaired as a result of repairing the select defective block and based on a number of defective data columns in the select defective block. A number of defective/repair elements may be determined and indicated as available for repair by a command process, see Zhang paragraph [0033], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. Also see Zhang paragraph [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan with those of Zhang. Zhang teaches a process used to locate and indicate a quantity of repair elements and as well as a corresponding mapping for later repair operations to be performed. This step is essential as it provides the memory system with the information detailing both the number of defective elements needing replacement, as well as the location thereof for execution and data movement (Zhang paragraph [0033-0034], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. FIG. 3 is a map illustrating the distribution and statistics of defective columns in the NAND device that are determined in an exemplary process in accordance with an embodiment of the present disclosure. The map shows the locations of defective columns in the NAND devices, statuses of the redundant columns, and several statistic parameters derived from the identified defective columns, including “Number of defective columns,” “Coverage of block,” “Weight of block,” and “remaining redundant columns.” Herein, the maps in FIG. 3-12 are presented to show the distribution and statistics of defective columns in the NAND device, but may not be generated or rendered as a visual representation for users. However, in some embodiments, a map as illustrated can be generated and rendered as a visual representation on a display device for users. The present disclosure is not limited by display format used to show the information that is determined in a column selection and repair process).

Morgan in view of Zhang does not teach writing, by the memory device, a set of operands to at least one register of the memory device, the set of operands indicative of the quantity of one or more repair elements.
However, Suh teaches writing, by the memory device, a set of operands to at least one register of the memory device, the set of operands indicative of the quantity of one or more repair elements (Suh paragraph [0035-0036], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. In some examples, the MRR command and the MRW command do not access the memory array 162. For example, operands written into or read from the mode register 170 are not written into or read from the memory array 162. The mode register 170 includes a WCK suspend register 171. The WCK suspend register 171 may be configured to store information of a data clock (WCK) suspend command. For example, the WCK suspend register 171 may be configure may store a value indicating whether the memory 150 supports or enables enhanced data clock WCK operations, such as the data clock (WCK) suspend command. Operands are written into the registers of the memory device in order to later execute given command functions).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 36, Morgan in view of Zhang in further view of Suh teaches The method of claim 35, further comprising: performing, by the counting circuitry, a scanning operation to determine how many fuses allocated for repair operations are already programmed (Morgan paragraph [0027], Hybrid post package repair discussed herein may be compatible with existing post package repair protocols. For instance, the post package repair discussed herein may be implemented with existing programmable elements banks, such as antifuse banks and/or fuse banks, used for pre-packaging and/or post package repair. Defective redundant memory cells may be repaired in accordance with the principles and advantages discussed herein. The methods and circuits of post packaged repair provided herein may be applied to a wide variety of memory devices, such as DRAMs, SRAMs, and NAND flash memories. In addition, circuit implementations of the post package repair discussed herein may consume a relatively small area. Fuses of memory banks may be pre-programmed for repair operation).

Claim(s) 5-8 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Zhang in further view of Suh as applied to claim 4 above, and further in view of Oh et al. (US Publication No. 2016/0062819 -- "Oh").

Regarding claim 5, Morgan in view of Zhang in further view of Suh and further in view of Oh teaches The method of claim 4, further comprising: determining, by the memory device, at least a portion of a memory array based on the first set of operands; (Suh paragraph [0034-0035], The memory array 162 may include multiple memory cells (e.g., DRAM memory cells) that store data. The at least one processor may read data stored in and/or write data into the memory array 162, via the link 190. The memory array 162 may be arranged into multiple memory banks 180-1 to 180-M. The memory array 162 may be accessed (e.g., read or written) via a READ or a WRITE command. The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170) determining, by the memory device, a quantity of repair elements corresponding to the portion of the memory array that are available for a repair operation; (Oh paragraphs [0025-0026], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register. In an embodiment, hybrid post package repair may repair a memory device by remapping an address that had been previously remapped to a defective group of redundant memory cells. For example, a group of redundant memory cells to which an address has already been remapped could be deemed defective post packaging. In one such embodiment, the address may be remapped to a different group of redundant memory cells. The repair elements and their given quantity can be determined based on the grouping and mapping of defective memory cells for the repair operation conducted in the memory device/array) and writing, by the memory device, a second set of operands to at least one register of the memory device, (Suh paragraph [0034-0035], The memory array 162 may include multiple memory cells (e.g., DRAM memory cells) that store data. The at least one processor may read data stored in and/or write data into the memory array 162, via the link 190. The memory array 162 may be arranged into multiple memory banks 180-1 to 180-M. The memory array 162 may be accessed (e.g., read or written) via a READ or a WRITE command. The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170) the second set of operands indicative of the quantity of repair elements corresponding to the portion of the memory array that are available for the repair operation (Morgan paragraphs [0021-0022], Hybrid post package repair may occur in any memory device that includes memory cells, such as a memory device that includes a plurality of memory banks that each contains a memory array of memory cells. Each of the memory arrays may include portions (e.g., rows) of redundant memory cells that may be used to replace corresponding portions (e.g., rows) of memory cells that are deemed to be defective within each memory bank. Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan, Zhang and Suh with those of Oh. Oh teaches using a host device as a means to send or transmit a command or process, such as a process to indicate a particular piece or mapping of data, or to begin a repair operation. Using a host may improve the function of the memory system as a whole by providing more precise command structures and communication hierarchies (Oh paragraph [0133-0135], Since the memory system 4500 may also be implemented with the memory system in FIG. 7, performance of the computing device may be improved. The memory controller 4510 may apply a command, an address, data or other control signals to the DRAM 4520. The CPU 4100 functions as a host and controls the overall operation of the computing device. A host interface between the CPU 4100 and the memory controller 4150 may include various protocols for data exchange between a host and the memory controller 4500. In exemplary embodiments, memory controller 4510 may be configured to communicate with a host or an external device through one of various interface protocols).

Regarding claim 6, Morgan in view of Zhang in further view of Suh and further in view of Oh teaches The method of claim 5, further comprising: transmitting the second set of operands (Suh paragraph [0034-0035], The memory array 162 may include multiple memory cells (e.g., DRAM memory cells) that store data. The at least one processor may read data stored in and/or write data into the memory array 162, via the link 190. The memory array 162 may be arranged into multiple memory banks 180-1 to 180-M. The memory array 162 may be accessed (e.g., read or written) via a READ or a WRITE command. The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170).

Regarding claim 7, Morgan in view of Zhang in further view of Suh and further in view of Oh teaches The method of claim 6, further comprising: transmitting the signal includes transmitting the second set of operands in response to receiving another command to read the at least one register (Suh paragraph [0035], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. The signal includes a plurality of sets of operands for register commands).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 8, Morgan in view of Zhang in further view of Suh and further in view of Oh teaches The method of claim 7, further comprising: receiving a mode register read (MRR) command to read the at least one register (Suh paragraph [0035], The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170. The MRR command may be received for executing a mode register read).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).

Regarding claim 37, Morgan in view of Zhang in further view of Suh and further in view of Oh teaches The method of claim 35, further comprising: accessing, by the counting circuitry, a storage mechanism of the memory device that stores the quantity (Oh paragraph [0091], In order to complete preparation or direct execution of the repair task, defective cell information corresponding to defective memory cells may be stored to perform a repair operation during rebooting the system or defective memory cells in a DRAM are directly repaired by spare memory cells (S330). The quantity of repair elements necessary may be stored for future repair operations).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan, Zhang and Suh with those of Oh. Oh teaches using a host device as a means to send or transmit a command or process, such as a process to indicate a particular piece or mapping of data, or to begin a repair operation. Using a host may improve the function of the memory system as a whole by providing more precise command structures and communication hierarchies (Oh paragraph [0133-0135], Since the memory system 4500 may also be implemented with the memory system in FIG. 7, performance of the computing device may be improved. The memory controller 4510 may apply a command, an address, data or other control signals to the DRAM 4520. The CPU 4100 functions as a host and controls the overall operation of the computing device. A host interface between the CPU 4100 and the memory controller 4150 may include various protocols for data exchange between a host and the memory controller 4500. In exemplary embodiments, memory controller 4510 may be configured to communicate with a host or an external device through one of various interface protocols).


Claim(s) 10-11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Zhang as applied to claim 9 above, and further in view of Kim (US Publication No. 2022/0269419 -- "Kim").

Regarding claim 10, Morgan in view of Zhang in further view of Kim teaches The method of claim 9, further comprising: receiving a mode register write (MRW) command directing the memory device to indicate the quantity of one or more repair elements of the memory device that are available for the repair operation (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved. The errors for various data/memory may be recorded via a MPC operation performed via a register, see Kim paragraph [0082], In some embodiments, the training command communicated (S100) to initiate the training operation may include a mode register write (MRW) command and a multi-purpose command (MPC). When the MRW command is communicated, the memory device 101 may load DQ calibration patterns (or read patterns) including the first training pattern and the second training pattern, and may store (or set) the DQ calibration patterns in the mode register 212. When the MPC command is subsequently communicated, the memory device 101 may provide the first training pattern and the second training pattern through the data I/O pins PDQ02, PDQ12, PDQ22, PDQ32, PDQ42, PDQ52, PDQ62 and PDQ72, and may perform the training operation using the first training pattern and the second training pattern).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Kim. Kim teaches using a plurality of different mode register commands in order to indicate repair elements available for repair operations. By utilizing read or write mode register commands, both the quantity and the mapping of the defective memory elements can be identified and indicated. This allows for more efficient defective element locating and can improve the reliability of the system (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved).

Regarding claim 11, Morgan in view of Zhang in further view of Kim teaches The method of claim 9, further comprising: receiving a multi-purpose (MPC) command directing the memory device to indicate the quantity of one or more repair elements of the memory device that are available for the repair operation (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved. The errors for various data/memory may be recorded via a MPC operation performed via a register, see Kim paragraph [0082], In some embodiments, the training command communicated (S100) to initiate the training operation may include a mode register write (MRW) command and a multi-purpose command (MPC). When the MRW command is communicated, the memory device 101 may load DQ calibration patterns (or read patterns) including the first training pattern and the second training pattern, and may store (or set) the DQ calibration patterns in the mode register 212. When the MPC command is subsequently communicated, the memory device 101 may provide the first training pattern and the second training pattern through the data I/O pins PDQ02, PDQ12, PDQ22, PDQ32, PDQ42, PDQ52, PDQ62 and PDQ72, and may perform the training operation using the first training pattern and the second training pattern).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Kim. Kim teaches using a plurality of different mode register commands in order to indicate repair elements available for repair operations. By utilizing read or write mode register commands, both the quantity and the mapping of the defective memory elements can be identified and indicated. This allows for more efficient defective element locating and can improve the reliability of the system (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved).

Regarding claim 25, Morgan in view of Zhang in further view of Kim teaches The method of claim 24, further comprising: transmitting a multi-purpose command (MPC) that directs the memory device to indicate the quantity of repair elements that are available for the repair operation (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved. The errors for various data/memory may be recorded via a MPC operation performed via a register, see Kim paragraph [0082], In some embodiments, the training command communicated (S100) to initiate the training operation may include a mode register write (MRW) command and a multi-purpose command (MPC). When the MRW command is communicated, the memory device 101 may load DQ calibration patterns (or read patterns) including the first training pattern and the second training pattern, and may store (or set) the DQ calibration patterns in the mode register 212. When the MPC command is subsequently communicated, the memory device 101 may provide the first training pattern and the second training pattern through the data I/O pins PDQ02, PDQ12, PDQ22, PDQ32, PDQ42, PDQ52, PDQ62 and PDQ72, and may perform the training operation using the first training pattern and the second training pattern).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Kim. Kim teaches using a plurality of different mode register commands in order to indicate repair elements available for repair operations. By utilizing read or write mode register commands, both the quantity and the mapping of the defective memory elements can be identified and indicated. This allows for more efficient defective element locating and can improve the reliability of the system (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Zhang in further view of Suh as applied to claim 4 above, and further in view of McFayden et al. (US Publication No. 2007/0118701 -- "McFayden).

Regarding claim 18, Morgan in view of Zhang in further view of Suh and further in view of McFayden teaches The memory device of claim 17, wherein the at least one register has a width of eight bits (McFayden claim 12, The system of claim 1 wherein said storage registers are implemented as 8-bit registers with said storage register width being eight binary bits wide, said host interface being implemented as a 16-bit indirect interface with said data transfer width being sixteen binary bits wide. The registers can be implemented with a width of 8 bits).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan, Zhang and Suh with those of McFayden. McFayden is merely cited as a reference to disclose the concept of a register component having a width of 8 bits (i.e., 1 byte), as cited in the claim. Registers can be a vastly different number of bits, and each will have advantages and disadvantages based on the system and the data being stored. In McFayden, the width of 8 bits is in order to perform 16 bit data transfer for the data interface (McFayden claim 12, The system of claim 1 wherein said storage registers are implemented as 8-bit registers with said storage register width being eight binary bits wide, said host interface being implemented as a 16-bit indirect interface with said data transfer width being sixteen binary bits wide).


Claim(s) 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Zhang as applied to claim 24 above, and further in view of Oh.

Regarding claim 28, Morgan in view of Zhang in further view of Oh teaches The method of claim 24, further comprising: transmitting, by the host device, another command directing the memory device to (Oh paragraph [0079], The memory controller 100 may be connected to a host such as a processor or a microprocessor. The memory controller 100 applies a read command or a write command to the semiconductor memory device 250 when receiving a data read request or a data write request from the processor 400 that is the host. Oh has a host device that may determine when to perform various operations such as a repair operation, and send the signal to start the process, see Oh paragraph [0098], When the operation of S420 is completed, the operation proceeds to S422 to exit from the BIOS service routine. Thus, a processing task returns to a previous task before entering the BIOS service routine (e.g., executing an operating system). In one embodiment, a repair flag may be set to perform a repair operation at a power-on self test (POST) after system rebooting. For example, the repair flag may be generated when a number of errors of the memory is greater than a reference value and then the host 400 may inform the repair flag to the memory controller 100, the defective cell storage unit 350, or the BIOS memory 300) perform the repair operation using at least a portion of the quantity of repair elements that are available for the repair operation (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The quantity of repair elements for the repair operation may be determined and indicated by address data sent via signal, see Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Oh. Oh teaches using a host device as a means to send or transmit a command or process, such as a process to indicate a particular piece or mapping of data, or to begin a repair operation. Using a host may improve the function of the memory system as a whole by providing more precise command structures and communication hierarchies (Oh paragraph [0133-0135], Since the memory system 4500 may also be implemented with the memory system in FIG. 7, performance of the computing device may be improved. The memory controller 4510 may apply a command, an address, data or other control signals to the DRAM 4520. The CPU 4100 functions as a host and controls the overall operation of the computing device. A host interface between the CPU 4100 and the memory controller 4150 may include various protocols for data exchange between a host and the memory controller 4500. In exemplary embodiments, memory controller 4510 may be configured to communicate with a host or an external device through one of various interface protocols).

Regarding claim 29, Morgan in view of Zhang in further view of Oh teaches The method of claim 28, further comprising: determining, by the host device, (Oh paragraph [0079], The memory controller 100 may be connected to a host such as a processor or a microprocessor. The memory controller 100 applies a read command or a write command to the semiconductor memory device 250 when receiving a data read request or a data write request from the processor 400 that is the host. Oh has a host device that may determine when to perform various operations such as a repair operation, and send the signal to start the process, see Oh paragraph [0098], When the operation of S420 is completed, the operation proceeds to S422 to exit from the BIOS service routine. Thus, a processing task returns to a previous task before entering the BIOS service routine (e.g., executing an operating system). In one embodiment, a repair flag may be set to perform a repair operation at a power-on self test (POST) after system rebooting. For example, the repair flag may be generated when a number of errors of the memory is greater than a reference value and then the host 400 may inform the repair flag to the memory controller 100, the defective cell storage unit 350, or the BIOS memory 300) to perform the repair operation based on the quantity of repair elements that are available for the repair operation (Morgan paragraph [0017], Generally described, aspects of the present disclosure relate to repair of the memory device using both volatile and non-volatile memory. A repair using volatile memory can be implemented followed by automatically programming defective and/or replacement address data to non-volatile memory. Replacement address data can be address data of one or more memory cells to replace one or more designated memory cells. As discussed above, memory cells of a memory device may be deemed defective for a particular purpose post packaging. Post package repair can include repairing the memory device so that functional or otherwise more desirable memory cells, as opposed to defective memory cells (which can include, but is not limited to, functional cells that are deemed less desirable for a particular reason, including speed or another operational characteristic), are utilized. Post package repair of the memory device may be performed in response to a discovery of defective memory cells by remapping addresses of the memory device from the defective memory cells to functional or otherwise more desirable memory cells. Post package repair is desirable for reasons such as to improve overall yield and to reduce cost. The repair operation may be performed after the other various repair elements have been located and identified and mapped).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Oh. Oh teaches using a host device as a means to send or transmit a command or process, such as a process to indicate a particular piece or mapping of data, or to begin a repair operation. Using a host may improve the function of the memory system as a whole by providing more precise command structures and communication hierarchies (Oh paragraph [0133-0135], Since the memory system 4500 may also be implemented with the memory system in FIG. 7, performance of the computing device may be improved. The memory controller 4510 may apply a command, an address, data or other control signals to the DRAM 4520. The CPU 4100 functions as a host and controls the overall operation of the computing device. A host interface between the CPU 4100 and the memory controller 4150 may include various protocols for data exchange between a host and the memory controller 4500. In exemplary embodiments, memory controller 4510 may be configured to communicate with a host or an external device through one of various interface protocols).

Regarding claim 30, Morgan in view of Zhang in further view of Oh teaches The method of claim 28, wherein the other command directs the memory device to perform the repair operation by applying a hard post-package repair (hPPR) technique to the portion of the quantity of repair elements that are available for the repair operation (Morgan paragraphs [0019-0020], Hybrid post package repair, which includes features of soft post package repair and post package repair that involves storing replacement address data in non-volatile memory, enables both fast repair (e.g., by virtue of using volatile memory) and persistent repair (e.g., by using non-volatile memory). As used herein, post package repair using volatile memory may be referred to as soft post package repair while post package repair using non-volatile memory may be referred to as hard post package repair. In certain embodiments, hybrid post package repair may be implemented by issuing a second post package repair command for initiation of hard post package repair after issuing a first post package repair command for initiation of soft post package repair for memory cells of a particular memory hank of the memory device. The timing between the issuance of the first post package repair command for soft post package repair and the second post package repair command for hard post package repair may be adjusted as desired for efficient implementation of post package repair commands. Hard post-package repair techniques may be used for the repair operation of the memory device).

Regarding claim 31, Morgan in view of Zhang in further view of Oh teaches The method of claim 28, wherein the other command directs the memory device to perform the repair operation by applying a soft post-package repair (sPPR) technique to the portion of the quantity of repair elements that are available for the repair operation (Morgan paragraph [0032-0033], Hybrid post package repair may include performing features of soft post package repair. For example, the control logic circuit 210 may receive a hybrid post package repair signal, such as a soft post package repair signal SPPR, and an activate signal Activate as inputs from the global control logic 106 (illustrated in FIG. 1) and generate a pulse signal Pulse and a hybrid post package repair pulse, such as a soft post package repair pulse SPPR Pulse. Both of these pulse signals may be asserted for a sufficient amount of time for volatile memory elements to capture data. Then, the control logic circuit 210 may de-assert these pulse signals after the data has been captured. The soft post package repair signal SPPR may be asserted to enter a soft post package repair mode of operation. When the memory bank 108B is operating in the soft post package repair mode, the activate signal Activate may be asserted when defective address data is programmed to the memory bank 108B. The control logic circuit 210 may assert the soft post package repair pulse SPPR Pulse responsive to the activate signal Activate being asserted when the memory bank 108B operates in the soft post package repair mode. The control logic circuit 210 may assert the pulse signal Pulse responsive to the activate signal Activate being asserted when the memory bank 108B operates in a mode of operation other than the soft post package repair mode. Similar to above, a soft post-package repair technique may also be used for repairing the defective elements of the memory device).

Regarding claim 32, Morgan teaches A device, comprising: receive, from the memory device via the physical interface, a signal indicating the quantity of repair elements that are available for the repair operation (Morgan paragraph [0022], Each of the memory banks of the memory device may include access logic, discussed further below, that includes volatile memory (such as registers, flip flops, latches, SRAM, DRAM, or the like). The volatile memory may be configured to store address data identifying memory cells of the memory bank. The address data stored in the volatile memory may include defective address data identifying a portion of the memory cells that are deemed to be defective memory cells. The defective address data may be received responsive to entering a post package repair start mode. Each of the memory banks may also include a match logic circuit. The match logic circuit may be configured to receive current address data identifying memory cells to be accessed. The match logic circuit may also be configured to determine whether the current address data matches the defective address data. Each of the memory banks may also include a decoder. The decoder may be configured to select a portion of the memory cells that are functional and/or otherwise more desirable to be accessed instead of the defective memory cells when the current address data matches the defective address data. The quantity of repair elements for the repair operation may be determined and indicated by address data sent via signal, see Morgan paragraph [0025], Hybrid post package repair may be controlled by global control logic. The global control logic may be internal or external to the memory device (or a combination thereof). The global control logic may coordinate hybrid post package repair by providing signals to the mapping logic circuit and/or the memory banks. By providing signals to the mapping logic circuit and/or the memory banks, the global control logic may provide information to the mapping logic circuit and/or the memory banks such as replacement address data, defective address data or current address data in order to coordinate hybrid post package repair. The global control logic may also include a mode register where the post package repair start mode may be entered responsive to a change in a value stored in the mode register).
Morgan does not teach A host device, comprising: a physical interface; and a memory controller coupled to the physical interface, the memory controller configured to: transmit, to a memory device via the physical interface, a command directing the memory device to indicate a quantity of repair elements of the memory device that are available for a repair operation.
However, Zhang teaches indicate a quantity of repair elements of the memory device that are available for a repair operation; (Zhang paragraphs [0008-0009], Embodiments of the disclosure employ a computationally efficient method of selecting defective blocks and data columns in a NAND memory device such that the number of defective blocks that can be repaired is substantially optimized. The NAND memory device includes a plurality of blocks, each block having a plurality of data columns and redundant columns. Defective blocks and columns are identified. A defect map may be generated to lay out the locations of the defect columns in terms of column address and block address. For each defective block, a “weight of block” is derived and represents a ratio between the coverage of the defective block and the number of defective data columns within the block. “Coverage” of a particular block represents the number of the total defective blocks that would automatically (e.g., inherently) be repaired as a result of repairing the particular defective block if it is selected for repair. A defective block having the greatest weight of block may be selected for repair provided there are enough redundant columns available for substituting the defective columns in the block. According to one embodiment of the present disclosure, a method of repairing defects in an NAND memory device includes identifying defective blocks and defective data columns from the NAND memory device. The NAND memory device includes a plurality of blocks. Each block includes a plurality of data columns and a plurality of redundant columns. Each defective data column includes at least a defective memory cell, and each defective block includes at least a defective data column. The method further includes determining a select defective block in the NAND memory device based on a number of affected defective blocks that would be inherently repaired as a result of repairing the select defective block and based on a number of defective data columns in the select defective block. A number of defective/repair elements may be determined and indicated as available for repair by a command process, see Zhang paragraph [0033], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. Also see Zhang paragraph [0034]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan with those of Zhang. Zhang teaches a process used to locate and indicate a quantity of repair elements and as well as a corresponding mapping for later repair operations to be performed. This step is essential as it provides the memory system with the information detailing both the number of defective elements needing replacement, as well as the location thereof for execution and data movement (Zhang paragraph [0033-0034], FIG. 2 depicts an exemplary process 200 for selecting defective data columns in a NAND flash device to repair according to an embodiment of the disclosure. Process 200 starts at block S100. At S110, a NAND flash device is tested to locate all the blocks and columns that contain defective memory cells. The identified defective columns are logically mapped based on their locations in terms of block and/or page addresses. As shown in FIGS. 3 and 4, the letter “R” denotes defective data columns. FIG. 3 is a map illustrating the distribution and statistics of defective columns in the NAND device that are determined in an exemplary process in accordance with an embodiment of the present disclosure. The map shows the locations of defective columns in the NAND devices, statuses of the redundant columns, and several statistic parameters derived from the identified defective columns, including “Number of defective columns,” “Coverage of block,” “Weight of block,” and “remaining redundant columns.” Herein, the maps in FIG. 3-12 are presented to show the distribution and statistics of defective columns in the NAND device, but may not be generated or rendered as a visual representation for users. However, in some embodiments, a map as illustrated can be generated and rendered as a visual representation on a display device for users. The present disclosure is not limited by display format used to show the information that is determined in a column selection and repair process).

Morgan in view of Zhang does not teach A host device, comprising: a physical interface; and a memory controller coupled to the physical interface, the memory controller configured to: transmit, to a memory device via the physical interface, a command directing the memory device to.
However, Oh teaches A host device, comprising: a physical interface; and a memory controller coupled to the physical interface, the memory controller configured to: transmit, to a memory device via the physical interface, a command directing the memory device to (Oh paragraphs [0114-0116], The memory controller 100 may include a memory interface 104 and a component interface 106 other than the bus interface 102. The memory interface 104 is in charge of interfacing between a memory 250 including a DRAM or the like and the memory controller 100. The component interface 106 is in charge of interfacing between the nonvolatile memory device 320 such as the BIOS memory 300 and the memory controller 100. The host device may include a physical interface for interacting with a memory controller, see Oh paragraph [0079], The memory controller 100 may be connected to a host such as a processor or a microprocessor. The memory controller 100 applies a read command or a write command to the semiconductor memory device 250 when receiving a data read request or a data write request from the processor 400 that is the host. The memory controller may be used to perform various operations such as repair operations, see Oh paragraph [0010], Although an ECC engine may be adapted in a memory controller to correct a read error, there is a limitation in correction using the ECC engine. Accordingly, there is a need for effectively repairing a defective memory cell causing a read error continuously or frequently on a board during the operation of a data processing system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang with those of Oh. Oh teaches using a specific physical structure/components such as a host device as a means to send or transmit a command or process, such as a process to indicate a particular piece or mapping of data, or to begin a repair operation. Using a host in addition with a controller or physical interface component may improve the function of the memory system as a whole by providing more precise command structures and communication hierarchies (Oh paragraph [0133-0135], Since the memory system 4500 may also be implemented with the memory system in FIG. 7, performance of the computing device may be improved. The memory controller 4510 may apply a command, an address, data or other control signals to the DRAM 4520. The CPU 4100 functions as a host and controls the overall operation of the computing device. A host interface between the CPU 4100 and the memory controller 4150 may include various protocols for data exchange between a host and the memory controller 4500. In exemplary embodiments, memory controller 4510 may be configured to communicate with a host or an external device through one of various interface protocols).


Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Zhang in further view of Oh as applied to claim 32 above, and further in view of Suh.

Regarding claim 33, Morgan in view of Zhang in further view of Oh and further in view of Suh teaches The host device of claim 32, further comprising: transmitting a mode register write (MRW) command that directs the memory device to write a set of operands to at least one register of the memory device, the set of operands indicative of at least a portion of a memory array of the memory device; and transmitting a mode register read (MRR) command that directs the memory device to transmit the signal indicating the quantity of repair elements corresponding to the portion of the memory array of the memory device (Suh paragraph [0034-0035], The memory array 162 may include multiple memory cells (e.g., DRAM memory cells) that store data. The at least one processor may read data stored in and/or write data into the memory array 162, via the link 190. The memory array 162 may be arranged into multiple memory banks 180-1 to 180-M. The memory array 162 may be accessed (e.g., read or written) via a READ or a WRITE command. The mode register 170 may include register or register that store values on operations, signaling characteristics, and/or information of the memory 150. The mode register 170 may be accessed (e.g., read or written) via a mode register read (MRR) or a mode register write (MRW) command, the MRR and MRW commands being different from the READ and WRITE commands (e.g., the MRR and MRW commands do not access the memory array 162 (FIG. 1)). For example, the memory controller 130 may issue an MRW command via the link 190 to set up the memory 150 for a read or write operation. In response to the MRW command, the memory 150 stores operands or OPs provided by the MRW command into the mode register 170).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang and Oh with those of Suh. Suh teaches transmitting sets of operands in response to commands to the register components. This allows for the operands to be allocated or stored within the registers. This combination of using the operands with the registers can improve the speed and resolve power issues for increasingly demanding functions (Suh paragraphs [0004-0005], The memory may be embedded with the one processor on a semiconductor die or be part of a different semiconductor die. The memory may perform various functions. For example, the memory may be used as cache, register file, or storage. The memory may be of various kinds. For example, the memory may be static random access memory (SRAM), dynamic random access memory (DRAM), magnetic random access memory (MRAM), NAND flash, or NOR flash, etc. As demands grow for the computing device to perform more functions with increasing speed, power issue grows as well. While power savings may be of particular interest in mobile computing devices, non-mobile devices may also benefit from reduced power consumption to reduce waste heat generation. Thus, computing devices of various sorts may benefit from memory systems that have decreased power consumption. Schemes to reduce power consumer are thus desirable).


Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Zhang in further view of Oh as applied to claim 32 above, and further in view of Kim.

Regarding claim 34, Morgan in view of Zhang in further view of Oh and further in view of Kim teaches The host device of claim 32, further comprising: transmitting a multi-purpose command (MPC) that directs the memory device to indicate the quantity of repair elements that are available for the repair operation (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved. The errors for various data/memory may be recorded via a MPC operation performed via a register, see Kim paragraph [0082], In some embodiments, the training command communicated (S100) to initiate the training operation may include a mode register write (MRW) command and a multi-purpose command (MPC). When the MRW command is communicated, the memory device 101 may load DQ calibration patterns (or read patterns) including the first training pattern and the second training pattern, and may store (or set) the DQ calibration patterns in the mode register 212. When the MPC command is subsequently communicated, the memory device 101 may provide the first training pattern and the second training pattern through the data I/O pins PDQ02, PDQ12, PDQ22, PDQ32, PDQ42, PDQ52, PDQ62 and PDQ72, and may perform the training operation using the first training pattern and the second training pattern).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Morgan and Zhang and Oh with those of Kim. Kim teaches using a plurality of different mode register commands in order to indicate repair elements available for repair operations. By utilizing read or write mode register commands, both the quantity and the mapping of the defective memory elements can be identified and indicated. This allows for more efficient defective element locating and can improve the reliability of the system (Kim paragraph [0031-0032], Referring to FIG. 1, based a result of the training operation, a data strobe signal (DQS) provided from the DQS pin and data signals (DQ) provided from the data I/O pins may be properly aligned (S300). For example, the centers of the data signals may be aligned with an edge of the data strobe signal. This aligning of centers of the data signals with an edge of the data strobe signal is one example of a DQS/DQ centering operation. One example of the method step S300 of FIG. 1 will be described in some additional detail hereafter with reference to FIG. 9. In the method of optimizing DQ calibration patterns for memory devices according to embodiments of the inventive concept, the data strobe signal and the plurality of data signals may be aligned using a plurality of training patterns. Hence, for example, the training operation may be performed for each of the data I/O pins providing the data signals using both a first training pattern (e.g., operating in accordance with the odd mode) and a second training pattern (e.g., operating in accordance with the even mode). Since data I/O pin designs and signal transmission line layouts differ by product, it is very difficult to accurately define a training operation and related training patterns in advance. However, when multiple training patterns are used, consistent with embodiments of the inventive concept, a training operation and/or a signal alignment operation may be performed under conditions approximating a worst-case condition for each data I/O pin. Accordingly, skew between the data strobe signal and the data signals may be efficiently defined, an optimal eye opening may be ensured, and performance of the memory device may be improved).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136   

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136